
	
		I
		111th CONGRESS
		2d Session
		H. R. 4780
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Rooney (for
			 himself, Mr. McKeon,
			 Mr. Shuster,
			 Mr. Wilson of South Carolina,
			 Mr. Wittman,
			 Mr. Chaffetz,
			 Mr. Posey,
			 Mr. Gingrey of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Marchant,
			 Mr. Manzullo,
			 Mr. Latta,
			 Mrs. Blackburn,
			 Mr. Akin, Mr. Pitts, Mr. Brady
			 of Texas, and Mr. Gohmert)
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the head of an element of the intelligence
		  community to provide to the Secretary of Defense any intelligence information
		  obtained by such element that indicates the involvement of personnel of the
		  Department of Defense with a terrorist organization, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Notification Act of
			 2010.
		2.Provision of
			 certain intelligence related to members of the Armed Forces and civilian
			 employees and contractors of the Department of Defense to the Department of
			 Defense
			(a)In
			 generalTitle I of the
			 National Security Act of 1947 (50 U.S.C. 402 et seq.) is amended by adding at
			 the end the following new section:
				
					120.Provision of certain intelligence related to members of the
		  Armed Forces and civilian employees and contractors of the Department of
		  Defense to the Department of Defense(a)In
				generalSubject to subsection
				(b), the head of an element of the intelligence community shall provide to the
				Secretary of Defense any intelligence information obtained by such element that
				indicates that a member of the Armed Forces, a civilian employee of the
				Department of Defense, or a Department of Defense contractor employee has
				communicated with a person that seeks to harm the United States or United
				States interests.
						(b)ExceptionThe head of an element of the intelligence
				community may withhold information required to be provided under subsection (a)
				if such head determines that providing such information in accordance with such
				subsection would negatively affect an ongoing
				investigation.
						.
			(b)Clerical
			 amendmentThe table of contents in the first section of such Act
			 is amended by inserting after the item relating to section 119 the following
			 new item:
				
					
						Sec. 120. Provision of certain
				intelligence related to members of the Armed Forces and civilian employees and
				contractors of the Department of Defense to the Department of
				Defense.
					
					.
			3.Department of Defense
			 response to intelligence inquiries regarding members of the Armed Forces,
			 civilian employees, and contractor personnel
			(a)Prompt response
			 to inquiriesChapter 80 of
			 title 10, United States Code, is amended by inserting after section 1564a the
			 following new section:
				
					1564b.Response to
				intelligence inquiries regarding members, civilian employees, and contractor
				personnel
						(a)Prompt response
				requiredThe Secretary of
				Defense shall prescribe a process for expediting an official response to any
				information submitted by an element of the intelligence community indicating
				that a member of the armed forces, a civilian employee of the Department of
				Defense, or a Department of Defense contractor employee has communicated with a
				person that seeks to harm the United States or United States interests.
						(b)Response
				goalTo the maximum extent
				practicable, the process prescribed under subsection (a) shall seek to achieve
				a response time of not more than 24 hours after receiving information from an
				element of the intelligence community described in such subsection. At a
				minimum, the Secretary of Defense shall notify the element of the intelligence
				community whether the contact of the member of the armed forces, civilian
				employee of the Department of Defense, or Department of Defense contractor
				employee with a person that seeks to harm the United States or United States
				interests is directly related to the duties and assignments of the member or
				employee within the Department of Defense.
						(c)Annual
				ReviewThe Secretary of Defense shall conduct an annual review of
				the process prescribed under subsection (a) and shall revise that process as
				determined necessary in relation to ongoing Department of Defense
				missions.
						(d)Consultation
				RequirementThe Secretary of Defense shall consult with the
				Secretaries of the military departments and the heads of Defense Agencies in
				carrying out this section.
						(e)ReportThe
				Secretary of Defense shall annually submit to Congress a report
				containing—
							(1)the number of instances in which an element
				of the intelligence community has provided information to the Secretary of
				Defense indicating that a member of the armed forces, a civilian employee of
				the Department of Defense, or a Department of Defense contractor employee has
				communicated with a person that seeks to harm the United States or United
				States interests during the preceding year; and
							(2)the results of
				each investigation conducted by the Secretary with respect to the instances
				referred to in paragraph (1).
							(f)Intelligence
				community definedIn this
				section, the term intelligence community has the meaning given
				such term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
						.
			(b)Initial
			 reportThe first report required under section 1564b(e) of title
			 10, United States Code, as added by subsection (a) of this section, shall be
			 submitted not later than one year after the date of the enactment of this
			 Act.
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1564a the following
			 new item:
				
					
						1564b. Response to intelligence inquiries
				regarding members, civilian employees, and contractor
				personnel.
					
					.
			
